

Execution Version
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 16, 2016 by and among Kingsway Financial Services Inc., an
Ontario corporation (the “Company”), and the persons identified on Schedule A
hereto (collectively, the “Investors” and, each individually, an “Investor”).
WHEREAS, the Company and the Investors are parties to Stock Purchase Agreements,
dated as of November 9, 2016 (collectively, the “Purchase Agreements”), pursuant
to which the Investors are purchasing 846,154 shares of Common Stock (as defined
below) of the Company; and
WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreements, and pursuant to the terms of the Purchase Agreements,
the parties hereto desire to enter into this Agreement in order to grant certain
registration rights to the Investors as set forth below.
NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties hereto agree as follows:
1.Defined Terms. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:
“Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
“Board” means the board of directors (or any successor governing body) of the
Company.
“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.
“Common Stock” means the common stock, no par value, of the Company and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other corporate reorganization or other
similar event with respect to the Common Stock).
“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a


DM_US 77127929-9.088627.0010

--------------------------------------------------------------------------------




prospectus filed as part of an effective Registration Statement in reliance on
Rule 430A under the Securities Act or any successor rule thereto), as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.
“Registrable Securities” means (a) the Shares and (b) any shares of Common Stock
issued or issuable with respect to the Shares by way of a stock dividend or
stock split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event with respect to the
Common Stock. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) the Commission has declared a
Registration Statement covering such securities effective and such securities
have been disposed of pursuant to such effective Registration Statement, (ii)
such securities are sold under circumstances in which all of the applicable
conditions of Rule 144 under the Securities Act are met and such securities have
been disposed of pursuant to Rule 144 or, (iii) such securities become eligible
for sale pursuant to Rule 144 without volume or manner-of-sale restrictions and
without the requirement for the Company to be in compliance with the current
public information requirement under Rule 144(c)(1) and such securities have
been disposed of pursuant to Rule 144.
“Registration Statement” means any registration statement of the Company,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such registration statement.
“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section 6.
“Shares” means the shares of Common Stock issued to the Investors pursuant to
the Purchase Agreements.
2.    Demand Registration.
(a)    At any time during the twelve (12) month period after the date of this
Agreement, holders of a majority of the Registrable Securities then outstanding
may request registration under the Securities Act of all or any portion of their
Registrable Securities pursuant to a Registration Statement on Form S-1 or any
successor form thereto (a “Long-Form Registration” and, together with a Shelf
Registration (as defined below), a “Demand Registration”). The request for a
Long-Form Registration shall specify the number of Registrable Securities
requested to be included in the Long-Form Registration. The Company shall
prepare and file with the Commission a Registration Statement on Form S-1 or any
successor form thereto covering all of the Registrable Securities that the
holders thereof have requested to be included in such Long-Form Registration
within twenty-one (21) days after the date on which the initial request is given
and shall use its best efforts to cause such Registration Statement to be
declared effective by the Commission as soon as practicable thereafter;
provided, that the Company may use a Registration Statement on Form S-3 or any
successor form thereto if the Company would qualify to use such form.
(b)    At such time prior to the twelve (12) month anniversary of the date of
this Agreement as the Company shall have qualified for the use of a Registration
Statement on Form S-3 or the then


DM_US 77127929-9.088627. 0010
2



--------------------------------------------------------------------------------




appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act or any successor rule thereto (a
“Shelf Registration Statement”), the holders of a majority of the Registrable
Securities shall have the right to request registration under the Securities Act
of all or any portion of their Registrable Securities for an offering on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act or any
successor rule thereto (a “Shelf Registration”). A request for a Shelf
Registration shall specify the number of Registrable Securities requested to be
included in the Shelf Registration. Upon receipt of any such request, the
Company shall promptly (but in no event later than five (5) days following
receipt thereof) deliver notice of such request to all other holders of
Registrable Securities who shall then have seven (7) days from the date such
notice is given to notify the Company in writing of their desire to be included
in such registration. The Company shall prepare and file with the Commission a
Shelf Registration Statement covering all of the Registrable Securities that the
holders thereof have requested to be included in such Shelf Registration within
twenty-one (21) days after the date on which the initial request is given and
shall use its best efforts to cause such Shelf Registration Statement to be
declared effective by the Commission as soon as practicable thereafter.
(c)    Notwithstanding anything to the contrary set forth herein, the Company
shall only be obligated to effect one Long-Form Registration and one Shelf
Registration, and the Company’s obligation to effect any Demand Registration
hereunder shall terminate twelve (12) months after the date of this Agreement.
(d)    The Company shall not be obligated to effect any Demand Registration
within one hundred eighty (180) days after the effective date of a previous
Piggyback Registration in which holders of Registrable Securities were permitted
to register the offer and sale under the Securities Act, and actually sold, at
least seventy-five percent (75%) of the shares of Registrable Securities
requested to be included therein. The Company may postpone for up to ninety (90)
days the filing or effectiveness of a Registration Statement for a Demand
Registration or the filing of a supplement for the purpose of effecting an
offering pursuant to Rule 415 under the Securities Act or any successor rule
thereto (a “Shelf Takedown”) if the Board determines in its reasonable good
faith judgment, with the advice of outside legal counsel, that such Demand
Registration or Shelf Takedown would (i) materially interfere with a significant
acquisition, corporate organization, financing, securities offering or other
similar transaction involving the Company; (ii) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) render the Company unable to comply with
requirements under the Securities Act or Exchange Act; provided, that in such
event the holders of a majority of the Registrable Securities initiating such
Demand Registration or Shelf Takedown shall be entitled to withdraw such request
and, if such request for a Demand Registration is withdrawn, such Demand
Registration shall not count as a permitted Demand Registrations hereunder and
the Company shall pay all registration expenses in connection with such
registration. The Company may delay a Demand Registration or Shelf Takedown
hereunder only twice in any period of 12 consecutive months.
(e)    If the holders of the Registrable Securities initially requesting a
Demand Registration or Shelf Takedown elect to distribute the Registrable
Securities covered by their request in an underwritten offering, they shall so
advise the Company as a part of their request made pursuant to Section 2(a) or
Section 2(b) and the Company shall include such information in its notice to the
other holders of Registrable Securities. The holders of a majority of the
Registrable Securities initially requesting the Demand Registration or Shelf
Takedown shall select the investment banking firm or firms of recognized
national standing to act as the managing underwriter or underwriters in
connection with such offering; provided, that such selection shall be subject to
the consent of the Company, which consent shall not be unreasonably withheld or
delayed.
(f)    If a Demand Registration or Shelf Takedown involves an underwritten
offering and the managing underwriter of the requested Demand Registration or
Shelf Takedown advises the Company


DM_US 77127929-9.088627. 0010
3



--------------------------------------------------------------------------------




and the holders of Registrable Securities that in its reasonable and good faith
opinion the number of shares of Common Stock proposed to be included in the
Demand Registration or Shelf Takedown, including all Registrable Securities and
all other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
underwritten offering without adversely affecting the marketing of the offering
or the number of shares of Common Stock proposed to be included in such Demand
Registration or Shelf Takedown would adversely affect the price per share of the
Common Stock proposed to be sold in such underwritten offering, the Company
shall include in such Demand Registration or Shelf Takedown (i) first, the
shares of Common Stock that the holders of Registrable Securities propose to
sell, (ii) second, the shares of Common Stock proposed to be included therein by
the Company, and (iii) third, the shares of Common Stock proposed to be included
therein by any other Persons, allocated among such Persons in such manner as
they may agree. If the managing underwriter determines that less than all of the
Registrable Securities proposed to be sold can be included in such offering,
then the Registrable Securities that are included in such offering shall be
allocated pro rata among the respective holders thereof on the basis of the
number of Registrable Securities owned by each such holder.
3.    Piggyback Registration.
(a)    Whenever the Company proposes to register the offer and sale of any
shares of its Common Stock under the Securities Act (other than a registration
(i) pursuant to a Registration Statement on Form S-8 (or other registration
solely relating to an offering or sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit arrangement), (ii)
pursuant to a Registration Statement on Form S-4 (or similar form that relates
to a transaction subject to Rule 145 under the Securities Act or any successor
rule thereto), or (iii) in connection with any dividend or distribution
reinvestment or similar plan), whether for its own account or for the account of
one or more stockholders of the Company and the form of Registration Statement
(a “Piggyback Registration Statement”) to be used may be used for any
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice (in any event no later than twenty (20) days
prior to the filing of such Registration Statement) to the holders of
Registrable Securities of its intention to effect such a registration and,
subject to Section 3(b) and Section 3(c), shall include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion from the holders of Registrable Securities within ten
(10) days after the Company’s notice has been given to each such holder. The
Company may postpone or withdraw the filing or the effectiveness of a Piggyback
Registration at any time in its sole discretion. A Piggyback Registration shall
not be considered a Demand Registration for purposes of Section 2. If any
Piggyback Registration Statement pursuant to which holders of Registrable
Securities have registered the offer and sale of Registrable Securities is a
Registration Statement on Form S-3 or the then appropriate form for an offering
to be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act or any successor rule thereto (a “Piggyback Shelf Registration
Statement”), such holder(s) shall have be notified of and have the right to
participate in any offering under such Piggyback Shelf Registration Statement (a
“Piggyback Shelf Takedown”).
(b)    If a Piggyback Registration or Piggyback Shelf Takedown is initiated as a
primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the holders of Registrable Securities (if
any holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration or Piggyback Shelf Takedown) that in
its reasonable and good faith opinion the number of shares of Common Stock
proposed to be included in such registration or takedown, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering without adversely affecting the
marketing of the offering or that the


DM_US 77127929-9.088627. 0010
4



--------------------------------------------------------------------------------




number of shares of Common Stock proposed to be included in any such
registration or takedown would adversely affect the price per share of the
Common Stock to be sold in such offering, the Company shall include in such
registration or takedown (i) first, the number of shares of Common Stock that
the Company proposes to sell; (ii) second, the number of shares of Common Stock
requested to be included therein by the holders of Registrable Securities and
any holders of securities who have registration rights pari passu with the
holders of the Registrable Securities, allocated pro rata among all such holders
on the basis of the number of shares of Common Stock owned by each such holder
(on a fully diluted as converted basis) or in such manner as they may otherwise
agree; and (iii) third, the number of shares of Common Stock requested to be
included therein by holders of Common Stock (other than holders of Registrable
Securities and holders of securities who have registration rights pari passu
with the holders of the Registrable Securities), allocated among such holders in
such manner as they may agree.
(c)    If a Piggyback Registration or Piggyback Shelf Takedown is initiated as
an underwritten offering on behalf of a holder of Common Stock other than
Registrable Securities, and the managing underwriter advises the Company that in
its reasonable and good faith opinion the number of shares of Common Stock
proposed to be included in such registration or takedown, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering without adversely affecting the
marketing of the offering or that the number of shares of Common Stock proposed
to be included in any such registration or takedown would adversely affect the
price per share of the Common Stock to be sold in such offering, the Company
shall include in such registration or takedown (i) first, the number of shares
of Common Stock requested to be included therein by the holder(s) requesting
such registration or takedown; (ii) second, the number of shares requested to be
included therein by the holders of Registrable Securities and any holders of
securities who have registration rights pari passu with the holders of the
Registrable Securities, allocated pro rata among all such holders on the basis
of the number of shares of Common Stock owned by each such holder (on a fully
diluted as converted basis) or in such manner as they may otherwise agree; (iii)
third, the number of shares of Common Stock that the Company proposes to sell;
and (iv) fourth, the number of shares of Common Stock requested to be included
therein by holders of Common Stock (other than holders of Registrable Securities
and holders of securities who have registration rights pari passu with the
holders of the Registrable Securities), allocated among such holders in such
manner as they may agree.
(d)    If any Piggyback Registration or Piggyback Shelf Takedown is initiated as
a primary underwritten offering on behalf of the Company, the Company shall
select the investment banking firm or firms to act as the managing underwriter
or underwriters in connection with such offering.
4.    Omitted.
5.    Registration Procedures. If and whenever the holders of Registrable
Securities request that the offer and sale of any Registrable Securities be
registered under the Securities Act or any Registrable Securities be distributed
in a Shelf Takedown pursuant to the provisions of this Agreement, the Company
shall use its best efforts to effect the registration of the offer and sale of
such Registrable Securities under the Securities Act in accordance with the
intended method of disposition thereof (including in accordance with a plan of
distribution provided by such Investors), and pursuant thereto the Company shall
as soon as reasonably practicable and as applicable:
(a)    subject to Section 2(a) and Section 2(b), prepare and file with the
Commission a Registration Statement covering such Registrable Securities and use
its best efforts to cause such Registration Statement to be declared effective;
(b)    in the case of a Long-Form Registration, prepare and file with the
Commission such amendments, post-effective amendments and supplements to such
Registration Statement and the


DM_US 77127929-9.088627. 0010
5



--------------------------------------------------------------------------------




Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period of not less than thirty days, or
if earlier, until all of such Registrable Securities have been disposed of and
to comply with the provisions of the Securities Act with respect to the
disposition of such Registrable Securities in accordance with the intended
methods of disposition set forth in such Registration Statement;
(c)    in the case of a Shelf Registration, prepare and file with the Commission
such amendments, post-effective amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities subject thereto for a period ending on the earlier of (i)
thirty-six (36) months after the effective date of such Registration Statement
and (ii) the date on which all the Registrable Securities subject thereto have
been sold pursuant to such Registration Statement;
(d)    notify each selling holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed with the Commission;
(e)    furnish to each selling holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein);
(f)    use its reasonable efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any selling holder reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such holders to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such holders; provided, that the Company shall not be required to
qualify generally to do business, subject itself to general taxation or consent
to general service of process in any jurisdiction where it would not otherwise
be required to do so but for this Section 5(f);
(g)    notify each selling holder of such Registrable Securities, at any time
when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event that would cause the Prospectus
included in such Registration Statement to contain an untrue statement of a
material fact or omit any fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading, and, at the request of any such holder, the Company shall prepare a
supplement or amendment to such Prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such Prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;
(h)    make available for inspection by any selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement;
(i)    use its reasonable efforts to cause such Registrable Securities to be
listed on each securities exchange on which the Common Stock is then listed;
(j)    in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the holders of such Registrable
Securities or the managing underwriter of such offering


DM_US 77127929-9.088627. 0010
6



--------------------------------------------------------------------------------




reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, making appropriate
officers of the Company available to participate in “road show” and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities));
(k)    otherwise use its reasonable efforts to comply with all applicable rules
and regulations of the Commission and make available to its stockholders an
earnings statement (in a form that satisfies the provisions of Section 11(a) of
the Securities Act and Rule 158 under the Securities Act or any successor rule
thereto) no later than thirty (30) days after the end of the 12-month period
beginning with the first day of the Company’s first full fiscal quarter after
the effective date of such Registration Statement, which earnings statement
shall cover said 12-month period, and which requirement will be deemed to be
satisfied if the Company timely files complete and accurate information on Forms
10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with Rule 158
under the Securities Act or any successor rule thereto; and
(l)    furnish to each underwriter, if any, with (i) a written legal opinion of
the Company’s outside counsel, dated the closing date of the offering, in form
and substance as is customarily given in opinions of the Company’s counsel to
underwriters in underwritten registered offerings; and (ii) on the date of the
applicable Prospectus, on the effective date of any post-effective amendment to
the applicable Registration Statement and at the closing of the offering, dated
the respective dates of delivery thereof, a “comfort” letter signed by the
Company’s independent certified public accountants in form and substance as is
customarily given in accountants’ letters to underwriters in underwritten
registered offerings;
(m)    without limiting Section 5(f), use its reasonable efforts to cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;
(n)    notify the holders of Registrable Securities promptly of any request by
the Commission for the amending or supplementing of such Registration Statement
or Prospectus or for additional information;
(o)    advise the holders of Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued;
(p)    cooperate with the holders of the Registrable Securities to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to such Registration Statement or Rule 144 free
of any restrictive legends and representing such number of shares of Common
Stock and registered in such names as the holders of the Registrable Securities
may reasonably request a reasonable period of time prior to sales of Registrable
Securities pursuant to such Registration Statement or Rule 144; provided, that
the Company may satisfy its obligations hereunder without issuing physical stock
certificates through the use of The Depository Trust Company’s Direct
Registration System; and
(q)    otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.
6.    Expenses. All expenses (other than Selling Expenses) incurred by the
Company in complying with its obligations pursuant to this Agreement and in
connection with the registration and disposition of Registrable Securities shall
be paid by the Company, including, without limitation, all (i) registration and


DM_US 77127929-9.088627. 0010
7



--------------------------------------------------------------------------------




filing fees (including, without limitation, any fees relating to filings
required to be made with, or the listing of any Registrable Securities on, any
securities exchange or over-the-counter trading market on which the Registrable
Securities are listed or quoted); (ii) underwriting expenses (other than fees,
commissions or discounts); (iii) expenses of any audits incident to or required
by any such registration; (iv) fees and expenses of complying with securities
and “blue sky” laws (including, without limitation, fees and disbursements of
counsel for the Company in connection with “blue sky” qualifications or
exemptions of the Registrable Securities); (v) printing expenses; (vi)
messenger, telephone and delivery expenses; (vii) fees and expenses of the
Company’s counsel and accountants; (viii) Financial Industry Regulatory
Authority, Inc. filing fees (if any); and (ix) reasonable fees and expenses of
one counsel for the holders of Registrable Securities participating in such
registration as a group (selected by, in the case of a registration under
Section 2(a), the holders of a majority of the Registrable Securities initially
requesting such registration) in an amount not to exceed $25,000 for all such
registrations. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audits. All Selling Expenses
relating to the offer and sale of Registrable Securities registered under the
Securities Act pursuant to this Agreement shall be borne and paid by the holders
of such Registrable Securities, in proportion to the number of Registrable
Securities included in such registration for each such holder.
7.    Indemnification.
(a)    The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder’s officers,
directors, managers, members, partners, stockholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other controlling person, if any, who controls
any of the foregoing Persons, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 under the Securities Act or any
successor rule thereto) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading; and shall reimburse such Persons for
any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, action, damage or
liability, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such holder expressly for use
therein or by such holder’s failure to deliver a copy of the Registration
Statement, Prospectus, preliminary Prospectus, free writing prospectus (as
defined in Rule 405 under the Securities Act or any successor rule thereto) or
any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished such holder with a
sufficient number of copies of the same prior to any written confirmation of the
sale of Registrable Securities. This indemnity shall be in addition to any
liability the Company may otherwise have.
(b)    In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify and hold harmless, the Company, each director
of the Company, each officer of the Company who shall sign such Registration
Statement, each underwriter, broker or


DM_US 77127929-9.088627. 0010
8



--------------------------------------------------------------------------------




other Person acting on behalf of the holders of Registrable Securities and each
controlling person who controls any of the foregoing Persons against any losses,
claims, actions, damages, liabilities or expenses resulting from any untrue or
alleged untrue statement of material fact contained in the Registration
Statement, Prospectus, preliminary Prospectus, free writing prospectus (as
defined in Rule 405 under the Securities Act or any successor rule thereto) or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus or free
writing prospectus, in light of the circumstances under which they were made)
not misleading, but only to the extent that such untrue statement or omission is
contained in any information so furnished in writing by such holder; provided,
that the obligation to indemnify shall be several, not joint and several, for
each holder and shall not exceed an amount equal to the net proceeds (after
underwriting fees, commissions or discounts) actually received by such holder
from the sale of Registrable Securities pursuant to such Registration Statement.
This indemnity shall be in addition to any liability the selling holder may
otherwise have.
(c)    Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in this Section 7, such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that, if (i) any indemnified party shall
have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which conflict with those available
to the indemnifying party, or (ii) such action seeks an injunction or equitable
relief against any indemnified party or involves actual or alleged criminal
activity, the indemnifying party shall not have the right to assume the defense
of such action on behalf of such indemnified party without such indemnified
party’s prior written consent (but, without such consent, shall have the right
to participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any controlling person of such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party.
(d)    If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the


DM_US 77127929-9.088627. 0010
9



--------------------------------------------------------------------------------




statements or omissions which resulted in such loss, claim, damage, liability or
action as well as any other relevant equitable considerations; provided, that
the maximum amount of liability in respect of such contribution shall be
limited, in the case of each holder of Registrable Securities, to an amount
equal to the net proceeds (after underwriting fees, commissions or discounts)
actually received by such seller from the sale of Registrable Securities
effected pursuant to such registration. The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The parties agree that it
would not be just and equitable if contribution pursuant hereto were determined
by pro rata allocation or by any other method or allocation which does not take
account of the equitable considerations referred to herein. No Person guilty or
liable of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
8.    Participation in Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (a) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements relating to such offering and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.
9.    Rule 144 Compliance. With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 and any other rule or regulation
of the Commission that may at any time permit a holder to sell securities of the
Company to the public without registration, the Company shall:
(a)    make and keep public information available, as those terms are understood
and defined in Rule 144;
(b)    use reasonable efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and
(c)    furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed or furnished by the
Company as such holder may reasonably request in connection with the sale of
Registrable Securities without registration.
10.    Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, that the provisions of Section 6 and Section 7 shall survive any such
termination.
11.    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (postage prepaid, receipt requested); (c) on the date sent by facsimile
or e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11).




DM_US 77127929-9.088627. 0010
10



--------------------------------------------------------------------------------




If to the Company:
150 Pierce Road, 6th Floor
Itasca, IL 60143
Attention: Hassan Baqar 
         William Hickey
Email: hbaqar@kingswayfinancial.com; whickey@kingswayfinancial.com


With a copy to:


McDermott Will & Emery LLP
227 W. Monroe Street
Chicago, IL 60606
Attention: Eric Orsic
Facsimile No.: (312) 984-7700
Email: eorsic@mwe.com


If to any Investor, to such Investor’s address as set forth on Schedule A
hereto.

12.    Entire Agreement. This Agreement, together with the Purchase Agreements
and any related exhibits and schedules thereto, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.
Notwithstanding the foregoing, in the event of any conflict between the terms
and provisions of this Agreement and those of the Purchase Agreements, the terms
and conditions of this Agreement shall control.
13.    Successor and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
14.    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.
15.    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
16.    Amendment, Modification and Waiver. The provisions of this Agreement may
only be amended, modified, supplemented or waived with the prior written consent
of the Company and the holders of a majority of the Registrable Securities. No
waiver by any party or parties shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. Except as otherwise set forth in this
Agreement, no failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
17.    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.


DM_US 77127929-9.088627. 0010
11



--------------------------------------------------------------------------------




Upon such determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
18.    Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
19.    Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois,
regardless of the laws that might otherwise govern pursuant to applicable
principles of conflicts of law thereof. Each of the parties hereto irrevocably
consents to the exclusive jurisdiction and venue in the United States District
Court – Northern District of Illinois (or, if subject matter jurisdiction in
that court is not available, in the state courts of Illinois located in Cook
County, Illinois) in connection with any matter based upon or arising out of
this Agreement or the transactions contemplated hereby and agrees that process
may be served upon such party in any manner authorized by the laws of the State
of Illinois or in such other manner as may be lawful, and that service in such
manner shall constitute valid and sufficient service of process. Each party
hereto waives and covenants not to assert or plead any objection that such party
might otherwise have to such jurisdiction, venue and process. Each party hereto
hereby agrees not to commence any legal proceedings relating to or arising out
of this Agreement or the transactions contemplated hereby in any jurisdiction or
courts other than as provided herein.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF A
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
21.    Further Assurances. Each of the parties to this Agreement shall, and
shall cause their Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and to give effect to the
transactions contemplated hereby.




[SIGNATURE PAGE FOLLOWS]




DM_US 77127929-9.088627. 0010
12



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
KINGSWAY FINANCIAL SERVICES INC.
 
By:_____________________
Name:
Title:



 
GRIZZLYROCK INSTITUTIONAL VALUE PARTNERS, LP 

 
By:_____________________
Name: Kyle Mowery
Title: Managing Director
 
 
 
W.H.I. GROWTH FUND Q.P., L.P.
By: William Harris Investors, Inc., its General Partner


By:_____________________
Name: Adam Langsam
Title: Authorized Officer









DM_US 77127929-9.088627.0010

--------------------------------------------------------------------------------




SCHEDULE A
INVESTORS


1.
GrizzlyRock Institutional Value Partners, LP, a Delaware limited partnership



191 North Wacker #1500
Chicago, IL 60606
Email: kyle@grizzlyrockcapital.com


With a copy to :
Thompson Coburn LLP
55 East Monroe, Suite 3700
Chicago, IL 60603
ATTN: David J. Kaufman
Facsimile: 312.580.2201
Email: djkaufman@thompsoncoburn.com


2.
W.H.I. Growth Fund Q.P., L.P.



c/o GrizzlyRock Capital
191 North Wacker #1500
Chicago, IL 60606
Email: kyle@grizzlyrockcapital.com


With a copy to :
Thompson Coburn LLP
55 East Monroe, Suite 3700
Chicago, IL 60603
ATTN: David J. Kaufman
Facsimile: 312.580.2201
Email: djkaufman@thompsoncoburn.com


 







